Exhibit 10.2

 

TWENTIETH AMENDMENT TO LEASE

 

This TWENTIETH AMENDMENT TO LEASE (this “Twentieth Amendment”) is made as of
February 24, 2014 (the “Effective Date”) by and between BP HANCOCK LLC, a
Delaware limited liability company (“Landlord”) and CRA INTERNATIONAL, INC., a
Massachusetts corporation (“Tenant”).

 

R E C I T A L S

 

A.                                    Landlord and Tenant are parties to that
certain Lease dated as of March 1, 1978 (the “Original Lease”) as amended by
that certain First Amendment of Lease dated as of December 16, 1981 (the “First
Amendment”), as further amended by that certain Second Amendment of Lease dated
as of February 24, 1984 (the “Second Amendment”), as further amended by that
certain Third Amendment of Lease dated as of February 28, 1985 (the “Third
Amendment”), as further amended by that certain Fourth Amendment of Lease dated
as of February 7, 1986 (the “Fourth Amendment”), as further amended by that
certain Fifth Amendment of Lease dated as of February 13, 1987 (the “Fifth
Amendment”), as further amended by that certain Sixth Amendment of Lease dated
as of August 24, 1987 (the “Sixth Amendment”), as further amended by that
certain Seventh Amendment of Lease dated as of January 31, 1990 (the “Seventh
Amendment”), as further amended by that certain Eighth Amendment of Lease dated
as of December 31, 1991 (the “Eighth Amendment”), as further amended by that
certain Ninth Amendment of Lease dated as of September 2, 1992 (the “Ninth
Amendment”), as further amended by that certain Tenth Amendment of Lease dated
as of August 24, 1995 (the “Tenth Amendment”), as further amended by that
certain Eleventh Amendment of Lease dated as of November 25, 1996 (the “Eleventh
Amendment”), as further amended by that certain Twelfth Amendment of Lease dated
as of March 19, 1998 (the “Twelfth Amendment”), as further amended by that
certain Thirteenth Amendment of Lease dated as of August 13, 1999 (the
“Thirteenth Amendment”), as further amended by that certain Fourteenth Amendment
of Lease dated as of April 20, 2000 (the “Fourteenth Amendment”), as further
amended by that certain Fifteenth Amendment of Lease dated as of June 7, 2002
(the “Fifteenth Amendment”), as further amended by that certain Sixteenth
Amendment of Lease dated as of April 23, 2004 (the “Sixteenth Amendment”), as
further amended by that certain Seventeenth Amendment of Lease dated as of
February 6, 2008 (the “Seventeenth Amendment”), as further amended by that
certain Eighteenth Amendment of Lease dated as of July 29, 2008 (the “Eighteenth
Amendment”), as further amended by that certain Nineteenth Amendment to Lease
dated as of November 20, 2012 (the “Nineteenth Amendment”) (the Original Lease,
together with the First Amendment, Second Amendment, Third Amendment, Fourth
Amendment, Fifth Amendment, Sixth Amendment, Seventh Amendment, Eighth
Amendment, Ninth Amendment, Tenth Amendment, Eleventh Amendment, Twelfth
Amendment, Thirteenth Amendment, Fourteenth Amendment, Fifteenth Amendment,
Sixteenth Amendment, Seventeenth Amendment Eighteenth Amendment and Nineteenth
Amendment, the “Existing Lease”), pursuant to which Tenant leases approximately
28,129 rentable square feet of space located on Floor 26 (the “26th Floor
Premises”), 6,000 rentable square feet of space located on Floor 31 (the
“31st Floor Premises”) and 28,803 rentable square feet of space located on Floor
32 (the “32nd Floor Premises”), for a total area of 62,932 rentable square feet
(collectively, the “Premises”), as

 

1

--------------------------------------------------------------------------------


 

shown on Exhibit A attached hereto, of that certain office building located at
200 Clarendon Street, Boston, Massachusetts 02117 (the “Building”).  Any
capitalized terms used herein not otherwise defined shall have the respective
meanings ascribed to them in the Existing Lease.

 

B.                                    Simultaneously with the execution and
delivery of this Twentieth Amendment, Landlord and Tenant are entering into a
new lease (the “New Lease”) with respect to certain premises located on the
ninth (9th) and tenth (10th) floors of the Building.

 

C.                                    Landlord and Tenant have agreed to extend
the Term of the Lease with respect to a portion of the Premises consisting of a
portion of the 26th Floor Premises containing 3,030 rentable square feet of
space as shown on Exhibit B attached hereto (the “26th Floor Extension
Premises”) and the entirety of the 31st Floor Premises and 32nd Floor Premises
(the 26th Floor Extension Premises, 31st Floor Premises and 32nd Floor Premises,
together with the Subleased Premises as hereinafter defined, being hereinafter
collectively referred to as the “Extension Premises”), subject to and in
consideration for the terms and conditions of this Nineteenth Amendment.  The
remaining 25,099 rentable square feet of space that are part of the 26th Floor
Premises but are not part of the Extension Premises is hereinafter referred to
as the “Non-Extended Premises.”

 

D.                                    In addition, Tenant currently subleases
approximately 21,588 rentable square feet of space located on Floor 31 as shown
on Exhibit C attached hereto (the “Subleased Premises”) from The Manufacturers
Investment Corporation, successor-by-merger to John Hancock Financial
Services, Inc., pursuant to a certain sublease dated April 1, 2005 (the
“Sublease”).  Landlord and Tenant have agreed to enter into a direct lease of
the Subleased Premises effective upon the expiration of the Sublease and the
underlying Prime Lease (as that term is defined in the Sublease) on March 31,
2015.

 

E.                                     Landlord and Tenant wish to amend the
Lease to (i) integrate the Subleased Premises into the Lease, (ii) provide for
the extension of the Term of the Lease with respect to the Extension Premises
subject to and in accordance with the terms hereinafter set forth, and
(ii) amend certain other terms of the Lease.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, Landlord and Tenant agree as follows:

 

1.                                      Recitals; Capitalized Terms.  All of the
foregoing recitals are true and correct. Unless otherwise defined herein, all
capitalized terms used in this Twentieth Amendment shall have the meanings
ascribed to them in the Lease, and all references herein or in the Lease to the
“Lease” or “this Lease” or “herein” or “hereunder” or similar terms or to any
section thereof shall mean the Lease, or such section thereof, as amended by
this Twentieth Amendment.

 

2.                                      Extension of Lease Term; Addition of
Subleased Premises.  (A)   The Term of the Lease currently expires on March 31,
2015 (the “Existing Expiration Date”).  Upon the mutual execution and delivery
of this Twentieth Amendment, the Term with respect solely to the Extension
Premises (but not with respect to the Non-Extended Premises) is hereby extended
from the Existing Expiration Date to the day immediately prior to the Rent
Commencement Date

 

2

--------------------------------------------------------------------------------


 

(as that term is defined in the New Lease) (such extended expiration date being
hereinafter referred to as the “New Expiration Date”).  The period from the
Existing Expiration Date through the New Expiration Date shall hereinafter be
referred to as the “20th Amendment Term.”  During the 20th Amendment Term,
Tenant shall lease the Premises on all of the same terms and conditions as set
forth in the Lease, except as otherwise set forth herein.

 

(B)                               Effective as of April 1, 2015, the Subleased
Premises shall constitute a part of the “Premises” demised to Tenant under the
Lease.

 

(C)                               For the period commencing on April 1, 2015 and
ending on the New Expiration Date, (1) all references in the Lease to the
Premises shall mean and refer to the Extension Premises; (2) the Premises shall
be deemed to contain 59,421 rentable square feet; (3) the floor plan of the
26th Floor Premises attached to the Eighteenth Amendment as page 1 of Exhibit A
shall be deleted from the Lease; and (4) the floor plan of the Subleased
Premises attached hereto as Exhibit C shall be added to the Lease.

 

(D)                               Notwithstanding the foregoing, in the event
that the Rent Commencement Date under the New Lease occurs prior to the Existing
Expiration Date, then the Term with respect solely to the Extension Premises
(but not with respect to the Non-Extension Premises), as well as any and all
right, title and interest of Tenant under the Lease with respect solely to the
Extension Premises (but not with respect to the Non-Extension Premises), shall
wholly cease, expire and terminate on the New Expiration Date notwithstanding
the fact that such date shall be prior to the Existing Expiration Date.

 

(E)                                Notwithstanding the foregoing, in the event
that timely Tenant exercises its right to terminate the New Lease under
Section 1.1(D)(1) or Section 1.1(D)(2) of Exhibit B-1 to the New Lease, the New
Expiration Date shall be October 31, 2015 (such date being hereinafter referred
to as the “Revised New Expiration Date”); provided, however, that Tenant shall
have a right to accelerate such Revised New Expiration Date to an earlier date
to be designated by Tenant upon no less than six (6) months’ prior written
notice to Landlord (but in no event earlier than the Existing Expiration Date).

 

3.                                      Amendment to Base Rent.  For the period
commencing on April 1, 2015 and ending on the New Expiration Date, the Base Rent
due under the Lease shall be payable at the rate of Two Million Four Hundred
Nineteen Thousand Two Hundred Eighty-Four and 00/100 Dollars ($2,419,284.00) per
annum.

 

4.                                      Ownership Taxes, Operating Expenses.

 

(A)                               The Base Year for the purpose of calculating
Tenant’s Proportionate Share of Ownership Taxes with respect to the
20th Amendment Extended Term shall be fiscal tax year 2015 and Tenant’s
Proportionate Share shall be 3.72%.

 

(B)                               The Base Year for the purpose of calculating
Tenant’s Proportionate Share of Operating Expenses with respect to the
20th Amendment Extended Term shall be calendar year 2015 and Tenant’s
Proportionate Share shall be 3.72%.

 

3

--------------------------------------------------------------------------------


 

5.                                      Brokerage.  Landlord and Tenant each
represent and warrant to the other that neither of them has employed or dealt
with any broker, agent or finder in carrying on the negotiations relating to
this Twentieth Amendment other than CB Richard Ellis — N.E. Partners, Limited
Partnership (the “Tenant’s Broker”).  Tenant shall indemnify and hold Landlord
harmless from and against any claim or claims for brokerage or other commissions
relating to this Twentieth Amendment asserted by any broker, agent or finder
engaged by Tenant or with whom Tenant has dealt, including Tenant’s Broker. 
Landlord shall indemnify and hold Tenant harmless from and against any claim or
claims for brokerage or other commissions relating to this Twentieth Amendment
asserted by any broker, agent or finder engaged by Landlord or with whom
Landlord has dealt other than Tenant’s Broker.  Tenant shall be responsible for
any commission or fee due to Tenant’s Broker in connection with this Twentieth
Amendment (it being understood and agreed that the payment of any commission or
fee with respect to the New Lease shall be addressed in such document, as
applicable).

 

6.                                      Not an Offer; Binding Agreement.  The
submission of an unsigned copy of this document to Tenant for Tenant’s
consideration does not constitute an offer or an option to terminate or
acceptance of any termination by Landlord and this document shall become
effective and binding only upon the execution and delivery of this Twentieth
Amendment by both Landlord and Tenant.

 

7.                                      Effectiveness of Amendment.  The
effectiveness of this Twentieth Amendment is expressly contingent upon Landlord
obtaining the written approval of this Twentieth Amendment and the New Lease by
Landlord’s mortgagee (the “Mortgagee”).  In the event that Landlord does not
receive the Mortgagee’s written approval of this Twentieth Amendment and the New
Lease within ninety (90) days following the date of this Twentieth Amendment,
either party may elect to terminate this Twentieth Amendment by delivery of
written notice to the other party whereupon this Twentieth Amendment will be
null and void and of no force and effect.

 

8.                                      Ratification.  Except as expressly
modified by this Twentieth Amendment, the Existing Lease shall remain in full
force and effect, and as further modified by this Twentieth Amendment, is
expressly ratified and confirmed by the parties hereto.  This Twentieth
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, subject to the provisions of the
lease regarding assignment and subletting.

 

9.                                      Interpretation and Partial Invalidity. 
If any term of this Twentieth Amendment, or the application thereof to any
person or circumstances, shall to any extent be invalid or unenforceable, the
remainder of this Twentieth Amendment, or the application of such term to
persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each term of this Twentieth
Amendment shall be valid and enforceable to the fullest extent permitted by
law.  The titles for the paragraphs are for convenience only and not to be
considered in construing this Twentieth Amendment.  This Twentieth Amendment
contains all of the agreements of the parties with respect to the subject matter
hereof, and supersedes all prior dealings between them with respect to such
subject matter.

 

4

--------------------------------------------------------------------------------


 

10.                               Counterparts and Authority.  This Twentieth
Amendment may be executed in multiple counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
document.  Landlord and Tenant each warrant to the other that the person or
persons executing this Twentieth Amendment on its behalf has or have authority
to do so and that such execution has fully obligated and bound such party to all
terms and provisions of this Twentieth Amendment.

 

[page ends here]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned executed this Twentieth Amendment as of the
date and year first written above.

 

 

WITNESS:

 

LANDLORD:

 

 

 

/s/ Claire Donegan

 

BP HANCOCK LLC

 

 

 

 

 

By:

Boston Properties Limited Partnership,

 

 

 

its sole member

 

 

 

 

 

 

 

 

By:

Boston Properties, Inc.,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ David C. Provost

 

 

 

 

Name:

David C. Provost

 

 

 

 

Title:

SVP

 

 

 

 

 

 

 

 

TENANT:

 

 

 

WITNESS:

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Paul Maleh

 

 

Name:

Paul Maleh

 

 

Title:

CEO and President

 

 

 

Hereunto duly authorized

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Premises

 

[see attached]

 

--------------------------------------------------------------------------------


 

[g68481km03i001.gif]

 

 

 

--------------------------------------------------------------------------------


 

[g68481km03i002.gif]

 

--------------------------------------------------------------------------------


 

[g68481km03i003.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

26th Floor Extension Premises

 

[see attached]

 

--------------------------------------------------------------------------------


 

[g68481km03i004.gif]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Subleased Premises

 

[see attached]

 

--------------------------------------------------------------------------------


 

[g68481km03i005.gif]

 

 

--------------------------------------------------------------------------------